DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:  Any application numbers listed in the disclosure should be updated to reflect their patent status (e.g., pending, patented, abandoned, etc.) and publication numbers should be provided for an applications that have been published.  Specifically, paragraph [e.g., 01] of the disclosure requires correction.  Furthermore, IF any references to attorney docket numbers appearing therein should be removed.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
The claim(s) recite(s) recites the method steps of. 
sensing another ECG signal of the patient distinct from the ECG signal and from the second ECG signal;
detecting other peaks occurring sequentially within the other ECG signal;
establishing other pairs of the detected other peaks, at least one of the other pairs being established by other peaks not occurring sequentially within the other ECG signal;
measuring other durations of time intervals defined by the established other pairs; 
and identifying the representative duration from both the measured durations and the measured other durations.
Under broadest reasonable interpretation the claim recites a series of steps that are practically performable in the human mind.  A human, provided a ECG signal, could detect peaks from said signal, establish other detected peaks, measure the duration of time intervals and identify the representative duration from measured duration.
Regarding the "real-time" nature of the data, MPEP 2106.04(a)(2) makes clear that real-time monitoring systems have been grouped in the mental processes grouping of abstract ideas (A wide-area real-time performance monitoring system for monitoring and assessing dynamic stability of an electric power grid – Electric Power Group, 830 F.3d at 1351 and n.1, 119 USPQ2d at 1740 and n.1). 
Thus, since claim 1 recites limitations that fall within the mental processes grouping and mathematical concepts grouping of abstract ideas, claim 1 is directed to an abstract idea.
Thus, since claim 5 recites limitations that fall within the mental processes grouping of abstract idea, claim 5 is directed to an abstract idea.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sullivan et al. (US 2015/0297107).
Sullivan et al. discloses:
1.  A method for a wearable cardioverter defibrillator (WCD) system, the WCD system including a support structure configured to be worn by an ambulatory patient, an energy storage module (e.g., element 350) storing an electrical charge, a discharge circuit coupled to the energy storage module, a processor (e.g.,  element 330), a memory and electrodes (e.g.,  elements 304/308), the method comprising: sensing, by the electrodes, a first Electrocardiogram (ECG) signal of the patient, and then sensing a second ECG signal after sensing the first ECG signal; detecting peaks occurring sequentially within the first ECG signal; establishing pairs of the detected peaks, at least one of the pairs being established by peaks not occurring sequentially, measuring durations of time intervals defined by the established pairs (e.g., via the disclosed detection module 332); identifying from the measured durations, a representative duration that meets a plausibility criterion; computing a heart rate of the patient from a duration indicated by the representative duration; storing in the memory the computed heart rate; determining from the second ECG signal whether or not a shock criterion is met; and controlling, responsive to the shock criterion being met, the discharge circuit to discharge the stored electrical charge through the patient while the support structure is worn by the patient to deliver a shock to the patient {e.g., [0053]-[0054], [0064]-[0066], [0070]-[0071], [0109]-[0112], [0132]-[0141] & (Figs 1-3 & 13)}.

2. The method of claim 1, wherein: the WCD system further includes a communication module (e.g., element 390), and further comprising transmitting wirelessly the stored heart rate (e.g., see Fig 3).

3. The method of claim 1, wherein: the WCD system further includes a screen, and further comprising displaying the stored heart rate on the screen (e.g., via the disclosed user interface 370, see Fig 3).

4. The method of claim 1, further comprising: establishing all possible pairs of the detected peaks (e.g., [0132]-[0141]).

5. The method of claim 1, further comprising: sensing another ECG signal of the patient distinct from the ECG signal and from the second ECG signal; detecting other peaks occurring sequentially within the other ECG signal; establishing other pairs of the detected other peaks, at least one of the other pairs being established by other peaks not occurring sequentially within the other ECG signal; measuring other durations of time intervals defined by the established other pairs; and identifying the representative duration from both the measured durations and the measured other durations (e.g., [0109]-[0112], [0132]-[0141] & [0162]-[0164]).

6. The method of claim 1, wherein: the plausibility criterion includes that the representative duration is the one that occurs the most often among the measured durations (e.g., [0162]-[0164]).

7. The method of claim 1, wherein: the plausibility criterion includes that a fraction of the identified representative duration occurs less often than an occurrence threshold (e.g., [0162]-[0164]).

8. The method of claim 1, wherein:  the plausibility criterion includes that the representative duration has a value of D and occurs M times, and a duration having a value of D/N, where N takes one of the values of 2, 3, 4 and 5, occurs less often than M/N times (e.g., [0109]-[0112], [0132]-[0141] & [0162]-[0164]).

9. The method of claim 1, wherein: the heart rate is computed from the representative duration (e.g., [0109]-[0112] & [0132]-[0141]).

10. The method of claim 1, further comprising: discerning clusters of the measured durations, and
in which the representative duration is identified from the cluster that best meets the plausibility criterion (e.g., [0109]-[0112], [0132]-[0141] & [0162]-[0164]).

11. The method of claim 10, wherein: the clusters are identified by filtering the measured durations(e.g., [0109]-[0112], [0132]-[0141] & [0162]-[0164]).

12. The method of claim 10, wherein: the plausibility criterion includes that the representative duration is the one that occurs the most often among the measured durations(e.g., [0109]-[0112], [0132]-[0141] & [0162]-[0164]).

13. The method of claim 10, wherein: the plausibility criterion includes that a fraction of the identified representative duration occurs less often than an occurrence threshold (e.g., [0109]-[0112], [0132]-[0141] & [0162]-[0164]).

14. The method of claim 10, wherein: the plausibility criterion includes that the representative duration has a value of D and occurs M times, and a duration having a value of D/N, where N takes one of the values of 2, 3, 4 and 5, occurs less often than M/N times (e.g., [0162]-[0164]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040. The examiner can normally be reached Mon-Thu 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE F LAVERT/Primary Examiner, Art Unit 3792